UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6088



DAVID MARTIN MCLESTER,

                                             Petitioner - Appellant,

          versus


ERNEST SUTTON,

                                              Respondent - Appellee.



Appeal from the United States District       Court for the Middle
District of North Carolina, at Durham.        James A. Beaty, Jr.,
District Judge. (CA-02-78-1)


Submitted:   March 20, 2003                 Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Martin McLester, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Martin McLester seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).        An

appeal may not be taken to this court from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(l) (2000).    A

certificate of appealability will not issue from claims addressed

by a district court on the merits absent “a substantial showing of

the denial of a constitutional rights.”      28 U.S.C. § 2253(c)(2)

(2000).     As to claims dismissed by a district court solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 122 S. Ct. 318 (2001). We have independently

reviewed the record and conclude McLester has not satisfied either

standard.   See Miller-El v. Cockrell,    U.S.    , 2003 WL 431659,

at *10 (U.S. Feb. 25, 2003) (No. 01-7662).   Accordingly, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are


                                  2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3